Citation Nr: 0026774	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with features of depressive disorder and 
general anxiety disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1998 RO decision which increased the 
rating for the veteran's service-connected psychiatric 
disorder (PTSD with features of depressive disorder and 
general anxiety disorder) from 10 percent to 50 percent.  The 
veteran appeals for a higher rating.  

In July 2000, the veteran appeared at the RO and testified at 
a video conference hearing which was conducted from the Board 
in Washington, D.C.  


REMAND

The veteran's claim for an increased rating for PTSD with 
features of depressive disorder and general anxiety disorder 
is well grounded, meaning plausible, and the file shows there 
is a further VA duty to assist him in developing the evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

At the July 2000 Board hearing, the veteran stated that he 
received regular outpatient psychiatric treatment at the VA 
medical center (VAMC) and that in 1999 he was hospitalized 
for eight days at the VAMC for PTSD.  The file does not 
contain any records pertaining to this hospitalization.  
Moreover, the most recent VA outpatient treatment records in 
the file (except for two statements by VA staff psychologists 
in June 1999 and February 2000) are dated from August 1997.  
VA medical records are constructively in possession of VA 
adjudicators and should be obtained as they are relevant to 
the veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Additionally, any other recent non-VA medical 
treatment records should be secured.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The Board notes that the veteran's most recent VA psychiatric 
examination was conducted in July 1997, more than three years 
ago.  In view of the veteran's allegations of a worsened 
condition and the length of time since his last examination, 
the Board believes a new VA examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

On remand, the veteran may submit any other evidence and 
argument in support of the claim for an increased rating for 
PTSD with features of depressive disorder and general anxiety 
disorder.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
inpatient and outpatient psychiatric 
treatment records concerning the veteran, 
dated from 1997 to the present and not 
already on file, to include VA hospital 
records from 1999 (referenced by the 
veteran at his July 2000 Board hearing).  
The RO should also ask the veteran to 
identify any sources of non-VA 
psychiatric treatment since 1997, and the 
RO should obtain copies of the related 
medical records.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD with features of 
depressive disorder and general anxiety 
disorder.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  The 
doctor should note the presence or 
absence of the various signs and symptoms 
which are listed in the rating criteria 
for mental disorders (see 38 C.F.R. 
§ 4.130 (1999)).  The doctor should 
assess the degree of occupational and 
social impairment due to PTSD with 
features of depressive disorder and 
general anxiety disorder (to the 
exclusion of other medical problems), and 
a Global Assessment of Functioning (GAF) 
score should be assigned and explained.

3.  The RO should then review the claim 
for an increased rating for PTSD with 
features of depressive disorder and 
general anxiety disorder.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



